IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00351-CR
                                No. 10-08-00352-CR

REGINALD DARREL TAYLOR,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 82nd District Court
                                Falls County, Texas
                          Trial Court Nos. 8418 and 8441


                          MEMORANDUM OPINION


      Reginald Darrel Taylor pled guilty to possession with the intent to deliver a

controlled substance. See TEX. HEALTH & SAFETY CODE ANN. § 481.112(c) (Vernon 2003);

(10-08-00351-CR). Taylor also pled guilty to aggravated assault with a deadly weapon.

See TEX. PENAL CODE ANN. § 22.02(a)(2) (Vernon Supp. 2008); (10-08-00352-CR). He was

sentenced to 7 years in prison for each offense. Taylor appealed both of his convictions.

The notice of appeal, which included both trial court case numbers, was filed almost 7

months after the date the sentences were imposed. Further, the trial court signed
certifications of defendant’s right of appeal which indicated Taylor had no right to

appeal his convictions and waived his right to appeal.

        In a letter dated October 20, 2008, the Clerk of this Court notified Taylor that his

appeals were subject to dismissal because it appeared that the notice of appeal was

untimely and that the certifications of defendant’s right of appeal indicated that Taylor

had no right of appeal and waived his right to appeal. The Clerk also warned Taylor

that his appeals could be dismissed unless, within 21 days of the date of the letter, a

response was filed showing grounds for continuing the appeals. More than 21 days

have passed, and Taylor has not filed a response.

        Accordingly, his appeals are dismissed. See TEX. R. APP. P. 44.3, 25.2(d).




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Dismissed
Opinion delivered and filed December 23, 2008
Do not publish
[CR25]




Taylor v. State                                                                       Page 2